Citation Nr: 1535188	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served in the National Guard from June 1950 to April 1951 with active service from June 10, 1950 to June 24, 1950.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously reopened by the Board in an October 2014 decision, and remanded for a VA examination. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the October 2014 remand instructions, the Board remanded the claim for a VA examination to assist in determining the nature and etiology of a right ankle disorder.  However, the examiner indicated in the February 2015 examination report that a physical examination of the Veteran was not necessary, and the Board accepts this.

However, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The February 2015 VA examiner concluded that the Veteran's current traumatic arthritis is less likely than not caused by his service because there is no documentation of a right ankle injury in service.  The Board finds that this opinion is inadequate and cannot be afforded any probative value as it is based on the inaccurate factual premise that the Veteran did not sustain an injury to his right ankle while on active duty for training.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based on an inaccurate factual premise has no probative value).  The medical and lay evidences confirms that the Veteran injured his right ankle while on active duty in June 1950, which was witnessed by other servicemen at that time and was treated by Dr. A.W.S.  

Further, the Veteran has provided multiple lay statements asserting continuous symptoms since the initial injury and no other ankle injury, which were corroborated by statements from the Veteran's mother and step father in 1975.  See April 1977 hearing transcript, August 1991 hearing transcript; see also December 1975 H.C. statement, December 1975 E.M.C. statement.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Nonetheless, the February 2015 VA examination report focuses on the lack of medical documentation and does not address the Veteran's statements regarding continuous symptomatology.  See Barr, 21 Vet. App. at 311; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, based on the above, the Board finds that a VA examination is necessary as there remains a question as to the etiology of the right ankle disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Present the claims file to either the examiner who conducted the February 2015 or another examiner.  The examiner should offer the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent or greater probability) that the right ankle disorder was caused by or otherwise incurred in service, to include the injury sustained to the right ankle when jumping off a truck and subsequent in-service slip and fall?

In rendering the opinion, the examiner should assume as fact that the Veteran sustained a right ankle injury when jumping off a truck and subsequently slipping and falling while on active duty.  Additionally, the examiner should note and discuss the Veteran's contentions that he continuously experienced right ankle pain since the in-service injury.  

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


